DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on 4/1/21 is acknowledged.  The traversal is on the ground(s) that the electromagnetic valve of Nathenson (US 6,3321,766 B1, previously cited) can only restrict the flow and will not stop the flow and Nathenson does not teach a diverter.  This is not found persuasive because claim language does not require the pump to stop the flow, only control the flow. In addition, a diverter is not required in Group II.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim limitation(s) "means for active cooling" has/have been interpreted under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder "means" coupled with functional language "active cooling" without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Since the claim limitation(s) invokes 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:

   
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant wishes to provide further explanation or dispute the examiner's interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the at least partially radar radiation transparent body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wagstaff et al. (US 2015/0336170 A1, hereinafter Wagstaff).
Re Claim 1. Wagstaff teaches a casting apparatus for continuous or semi-continuous casting of a cast product comprising 
a reservoir (Fig. 1, 13 & 18-24, item 102) for supplying liquid metal, wherein the liquid metal is liquid aluminium or aluminium alloy and the cast product (materials being worked upon by the apparatus) is an aluminium or aluminium alloy product, 
a direct chill casting mold (a mold in Fig. 1 & 24) having a mold cavity (item 116) for at least temporarily holding liquid metal and to at least partially solidify the liquid metal into a cast product, wherein a flow path (item 136, 1302 & 1802) for the liquid metal is defined between the reservoir and the mold cavity, and wherein the casting apparatus is configured such that the 
a pump (item 104, 1310, 1820, 1822) disposed on the flow path between the reservoir and the mold cavity, wherein the pump is operable to generate a force in the liquid metal that is acting against the tendency of the liquid metal to flow along the flow path from the reservoir into the mold cavity  by gravity (g) to control a flow of the liquid metal from the reservoir into the mold cavity (para. 89, 105-107 & 119-135), wherein the pump is a direct current electromagnetic pump (para. 89, 105-107 & 119-135), 
wherein a flow diverter (Fig. 18 & 24, end of item 1802) is provided on the flow path downstream of the pump to direct at least a portion of the liquid metal in a predetermined direction in the mold cavity.  

	Since the apparatus of Wagstaff and the claimed apparatus are structurally indistinguishable, the apparatus of Wagstaff is capable of performing all the claimed functions.
While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114.



Re Claim 9. Wagstaff teaches wherein the mold comprises means for active cooling of the cast product (Fig. 1, item 118, para. 89).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff as applied to claim 1 above, and further in view of Binczewski (US 4,567,936).
The teachings of Wagstaff have been discussed above.
Re Claim 2. Wagstaff additionally teaches a controller (Fig. 24, item 2410), wherein the pump is operably connected with the controller (Fig. 24).

Wagstaff fails to teach a sensor wherein the sensor is operably connected with the controller.


In view of Binczewski, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff to employ a sensor and connect with the controller, since Binczewski teaches the advantage of using it, which is to control metal feeding (C8/L24-C9/L12).

Re Claim 3. Binczewski teaches wherein the first side of the mold is at least partially sealed (Fig. 1, item 68) so that an atmosphere within the mold cavity is separated from an atmosphere surrounding the casting apparatus, and wherein the atmosphere within the mold cavity between the liquid metal in the mold cavity and the first side is controlled such as to control oxidation of the liquid metal in the mold cavity (C9/L13-26).  
In view of Binczewski, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff to at least partially seal the first side of the mold, since Binczewski teaches the advantage of doing it, which is to prevent oxidation (C9/L13-26).

Re Claims 7 and 8. Since the casting apparatus of Wagstaff in view of Binczewski and the claimed apparatus are structurally indistinguishable, the controller of Wagstaff in view of Binczewski is capable of performing all the claimed functions.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff in view of Binczewski as applied to claim 2 above, respectively, and further in view of Van Den Berg (US 8,717,222 B2).
Wagstaff in view of Binczewski fails to teach that the sensor is a radar sensor that emits electro-magnetic radar radiation having a frequency of 80 GHz or higher.

The invention of Van Den Berg encompasses apparatus for monitoring the surface of slag and molten metal in a mold. Van Den Berg teaches that the sensor is a radar sensor that emits electro-magnetic radar radiation having a frequency of 20 GHz or higher (Fig. 2, item 20, abstract).
In view of Van Den Berg, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff in view of Barczewski to employ a radar senor in place of a liner transducer is a simple substitution of one known element for another which yields predictable results to one of ordinary skill in the art. See MPEP 2143.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See MPEP § 2144.05, I.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagstaff in view of Barczewski as applied to claim 3 above, and further in view of Johansson et al. (WO 96/36449, hereinafter Johansson).
Wagstaff in view of Binczewski fails to teach that the at least partially radar radiation transparent body is provided integrally with the sealed first side of the mold.  

The invention of Johansson encompasses continuous casting apparatus. Johansson teaches that at least partially radar radiation transparent body (Fig. 1, item 12) is provided integrally with the sealed first side of the mold (p. 3).
In view of Johansson, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Wagstaff in view of Binczewski to employ at least partially radar radiation transparent body to use with a radar distance measuring instrument (p. 3).

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5: The prior art, taken alone or in combination, fails to teach that the at least partially radar radiation transparent body has two outer surfaces that each have a normal vector that is not parallel to a straight line between the radar sensor and the liquid metal in the mold 

The closest prior arts are Wagstaff in view of Binczewski and Johansson. The teachings of Wagstaff in view of Binczewski and Johansson have been discussed in paragraphs 10, 12, and 14 above. Additionally, Wagstaff in view of Binczewski and Johansson teaches that at least partially radar radiation transparent body (Johansson, Fig. 1, item 12) is provided in a radar beam path between the radar sensor (item 15) and the liquid metal (item 22) in the mold cavity. However, two outer surfaces of the at least partially radar radiation transparent body each have a normal vector that is parallel to a straight line between the radar sensor and the liquid metal in the mold cavity. 
There is no teaching or suggestion of change the configuration of the at least partially radar radiation transparent body, so that the two outer surface each have a normal vector that is not parallel to a straight line between the radar sensor and the liquid metal in the mold cavity in the radar radiation area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932.  The examiner can normally be reached on Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

4/7/2021